Bloodworth, J.
In the light of the charge as a whole and the facts of the case (the court having fully and explicitly instructed the jury upon the law of justifiable homicide, including the fears of a reasonable man), none of the excerpts from the charge, complained of in the motion for a' new trial, show material error. Isolated fragments of a charge should always be considered in the light of the charge as a whole. The other special grounds of the motion fail to show cause for a reversal of the judgment. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.

W. W. Mundy, for plaintiff in error.
S. W. Ragsdale, solicitor-general, contra.